02-11-226-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00226-CV
 
 



In re Grand Lodge of Texas


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
------------
 
We
have considered “Relator’s Motion To Dismiss Petition For Writ Of Mandamus.” 
It is the court=s opinion that the motion
should be granted; therefore, we dismiss the petition.  See Tex. R. App.
P. 52.8.
Further,
we lift our June 24, 2011 stay of Respondent the Honorable Pat Ferchill’s
verbal June 22, 2011 order requiring relator to produce documents by June 23,
2011, and Respondent the Honorable Lin Morrisett’s May 26, 2011 order requiring
relator to produce documents and/or a privilege log by June 2, 2011, in cause
number 2005-0000284-1-2, styled Estate of T J Gardner, Deceased, pending
in Probate Court No. 2 of Tarrant County, Texas.  “Relator’s Emergency Motion
For Enforcement Of Stay” and real parties in interest’s “Conditional Motion to Determine
no Violation of Court’s Stay Order” are denied as moot.
 
                                                                             PER
CURIAM
PANEL: 
MCCOY,
WALKER, and MEIER, JJ. 

 
DELIVERED: 
October 27, 2011




[1]See
Tex. R. App. P. 47.4.